Exhibit 10.1

 

FIRST AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENT

(Performance-Based Vesting)

 

Tuesday Morning Corporation

2014 Long-Term Incentive Plan

 

This FIRST AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this
“Amendment”) is entered into between Tuesday Morning Corporation, a Delaware
corporation (the “Company”) and Steven R. Becker (the “Participant”) for
purposes of amending that certain Nonqualified Stock Option Agreement dated
February 2, 2016 by and between the Company and the Participant (the
“Agreement”).  Any terms used in this Amendment that are not specifically
defined herein shall have the meaning specified in the Tuesday Morning
Corporation 2014 Long-Term Incentive Plan, as amended (the “Plan”) and the
Agreement.

 

WHEREAS, on February 2, 2016,  the Committee approved the grant of certain
performance-based nonqualified stock options to the Participant relating to
295,508 shares of common stock of the Company, $0.01 value per share (the
“Common Stock”);

 

WHEREAS, the Committee’s approval on February 2, 2016 did not include the grant
of an additional 295,508 shares of Common Stock (the “Stretch Shares”) as
required by that certain Employment Agreement by and between the Participant and
the Company dated December 11, 2015 and as specifically described in the
Agreement; and

 

WHEREAS, the Committee approved the grant of the Stretch Shares on September 21,
2016 and the parties now desire to amend the Agreement to reflect the grant and
provide that the exercise price for the Stretch Shares equals the closing price
of the Common Stock on September 21, 2016; now, therefore

 

IT IS AGREED:

 

1.                                      Section 1 of the Agreement is hereby
amended by deleting said Section in its entirety and substituting in lieu
thereof the following:

 

Grant of Option. Subject to the terms of the Plan and this Agreement, on
February 2, 2016 (the “Date of Grant”), the Company granted to the Participant
an option to purchase 295,508 shares (the “Target Options”) of the common stock
of the Company, $0.01 par value per share (“Common Stock”) with an exercise
price of $5.64 (the “Target Share Option Price”) and on September 21, 2016 the
Company granted to the Participant an option to purchase an additional
295,508 shares of Common Stock (the “Stretch Options,” collectively referred to
herein with the Target Options as, the “Option”), at a price of $5.89 per share
(the “Stretch Share Option Price,” collectively referred to herein with the
Target Share Option Price as the “Option Price”), subject to adjustment as
provided in the Plan.

 

2.                                      Except as expressly amended by this
Amendment, the Agreement shall continue in full force and effect in accordance
with the provisions thereof.

 

3.                                      In the event of a conflict between the
Agreement and this Amendment, this Amendment shall govern.

 

The Participant and the Company agree that this Amendment may be accepted,
executed and approved by each party electronically.

 

--------------------------------------------------------------------------------